Quinn, Judge
(concurring in the result) :
In United States v Dutcher, 7 USCMA 439, 22 CMR 229 (1956), a majority of the Court determined that a pretrial statement by the accused had properly been admitted into evidence “[r]egardless of the purported illegality of the search.” Opinion by *182Chief Judge Quinn at page 444, concurred in by Judge Ferguson. The excerpt in the principal opinion here from the plurality opinion in Dutcher may be persuasive as to principle (see Holt v Simpson, 340 F2d 853 (CA7th Cir) (1965)), but the facts in this case are, in my opinion, so different from those in Dutcher as to make Dutcher inapplicable. Here, neither agent involved in the search indicated that he had cause or authority to apprehend or arrest the accused. According to Agent Castellucio’s testimony, the accused was searched because he was “[t]echnically” subject to the agents’ “custody” as soon as they arrived at accused’s quarters “by virtue of the fact that we are criminal investigators.” Authority to investigate does not itself confer authority either to search or to restrain a suspect or accused. I agree with the court in United States v Haywood, 284 F Supp 245, 249 (ED La) (1968), which, assessing circumstances substantially similar to those in issue, said that had the agents thought they had sufficient cause to apprehend the accused “they would have . . . arrested . . . [him] on sighting him immediately upon entry into his residence.” I, therefore, disagree with the majority’s conclusion that the search was incident to the accused’s arrest.
Turning to the authority to search, I do not agree with the majority’s apparent conclusion that a written authorization is definitive evidence of the basis for, or the terms of, the authorization. Constitutionally, a written warrant insufficient on its face to show probable cause can properly be supplemented by oral testimony as to the matters presented to the magistrate to demonstrate that the warrant was issued upon probable cause. Sherrick v Eyman, 389 F2d 648, 651-652 (CA9th Cir) (1968), certiorari denied, 393 US 874, 21 L Ed 2d 144, 89 S Ct 167 (1968); State v Walcott, 72 Wash 2d 959, 435 P2d 994, 999 (1968), certiorari denied, 393 US 890, 21 L Ed 2d 169, 89 S Ct 211 (1968), and State v Christofferson, 74 Wash 2d 154, 443 P2d 815 (1968), certiorari denied, 393 US 1090, 21 L Ed 2d 783, 89 S Ct 855 (1969). Military law does not prescribe a more strict rule than the Constitution authorizes. Here, both the agent who applied for the authority to search and the commanding officer who issued it testified that the writing was intended to authorize search of the accused’s person, and each believed, at all times previous to the search, that the writing, in fact, expressed that authority. It is significant that the writing authorizing a search of Major Davis extended to search of his person. Davis was implicated with the accused. It is apparent, therefore, that an inadvertent error was made in regard to the accused. In my opinion, the testimony as to what actually transpired before the commander and, as to what he intended, can properly be considered in supplementation of the written authorization. This evidence is sufficient to support the trial judge’s conclusion that the commander’s authorization included authority to search the accused’s person. For this reason, I join in affirming the decision of the Court of Military Review.